DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

 Per the 07/19/2021 amendment:
Claims 1, 3, 8, 10, 15 and 17 are currently amended.
Claims 1-24 are now pending.

Response to Arguments

Applicant’s arguments, see pages 8-10 of Remarks, filed 07/19/2021, with respect to the previous obviousness rejection(s) has been fully considered and are persuasive.  The rejection of Claims 1-24 have been withdrawn. 

Allowable Subject Matter

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.
	In particular, the amended language of independent Claim 1, namely “first downlink reference signal of the plurality of downlink reference signals of the cell” and “transmitting, via the second PRACH resource, a preamble for random access procedure”, overcomes previously cited prior art. Previously cited prior art does not disclose a plurality of downlink reference signals of a single cell. Prior art instead discloses subframes being transmitted subsequently. Further, prior art does not disclose a second PRACH being used contemporaneously with a first PRACH as disclosed in the instant invention. Prior art discloses using a PRACH in one subframe, and then using the same or a different PRACH in another subframe. Instant invention distinguishes itself over prior art by having two unique PRACHs on a single cell. Independent claims 8 and 15 overcome prior art for the same reasons above. Subsequent claims are allowable in light of depending upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412